Citation Nr: 0116009	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  00-24 910	)	DATE
	)
	)




On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance under Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from June 1997 to October 
1999, with five months and fifteen days of unverified prior 
active service, and five months and five days of unverified 
prior inactive service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran did not serve/complete her 6-years obligated 
period of service, and had less than 30 months of continuous 
active duty under that period of obligated service.

4.  The veteran was not discharged for a service-connected 
disability, a preexisting medical condition not characterized 
as a disability, a hardship, the convenience of the 
Government after serving 30 months of more than a three-year 
enlistment, involuntarily for the convenience of the 
government as a result of a reduction in force, or for a 
physical or mental condition not characterized as a 
disability and not the result of her own willful misconduct, 
but which interfered with her performance of duty.


CONCLUSION OF LAW

The veteran does not meet the basic service eligibility 
criteria for educational assistance under Chapter 30, Title 
38, United States Code.  38 U.S.C.A. §§ 3011, 3012, 3018A, 
3018B (West 1991 & Supp. 2000) as amended by Veterans 
Benefits and Health Care Improvement Act of 2000, Pub. L. No. 
106-419, 114 Stat. 1822 (2000); 38 C.F.R. §§ 21.7040, 
21.7042(b), 21.7044, 21.7045 (2000 as amended).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that she is eligible for educational 
assistance under Chapter 30, Title 38, United States Code.  
She claims that she was told by a VA representative in July 
1999 that she would still be eligible for Montgomery GI Bill 
benefits if she only served 27 months of active duty and 21 
months of reserve duty.  The veteran asserts that if she had 
known that the VA representative's statement was false she 
would not have gotten out of the Marine Corps early.  The 
veteran stated that if there had been any indication that she 
would not receive Montgomery GI Bill education benefits, she 
would have stayed on active duty the additional time 
required.  The veteran further noted that her early release 
from the Marine Corps was due to the fact that her unit was 
deactivating and her billet was being taken away.  She 
reported that she had received orders to be transferred to 
MWSG-47 in September of 1999 and in order to accept those 
orders she would have had to re-enlist.  The veteran stated 
that she informed Headquarters Marine Corps that she was not 
going to re-enlist, which would have left her stationed at a 
unit where her current job was going away and she would not 
have had much opportunity to learn a new job during the short 
eight months she had left.  The veteran noted that with that 
information and her submitted Administrative Action form, her 
request to be released from service had been approved.

The veteran's file contains an Administrative Action form 
dated in May 1999.  The form indicates that the veteran 
requested that she be released early from the Active Reserve 
Program, effective October 1, 1999.  She stated that due to 
current unit deactivation and possible PCS Orders, she 
requested that she be allowed to separate in order to pursue 
higher education.  

The veteran's DD Form 214 (Certificate of Release or 
Discharge from Active Duty) shows that the veteran received 
an honorable discharge from military service in October 1999 
after two years, three months, and three days of continuous 
active service during that period.  Her reserve obligation 
termination date was noted as April 25, 2003.  The DD-214 
indicates that the veteran was separated from service due to 
completion of required active service.

In an application for VA education benefits received in 
December 1999, the veteran reported she had been a high 
school student before entering military service, and that she 
had graduated from high school in June 1995.  Her date of 
birth was in 1977.  In view of the foregoing, it is conceded 
that the veteran entered military service after June 30, 
1985.  

Each individual who, after June 30, 1985, first becomes a 
member of the Armed Forces or first enters on active duty as 
a member of the Armed Forces, and who serves an obligated 
period of active duty of at least two years of continuous 
active duty in the Armed forces; or who was discharged or 
released from active duty for a service-connected disability, 
a preexisting medical condition not characterized as a 
disability, hardship, convenience of the Government if, in 
the case of an individual with an obligated period of service 
of at least three years, the individual completes not less 
than 30 months of continuous active duty under that period of 
obligated service, involuntarily for convenience of the 
Government as a result of a reduction in force, or for a 
physical or mental condition not characterized as a 
disability and not the result of his own willful misconduct, 
but which interfered with his performance of duty.  See 38 
U.S.C.A. § 3011(a)(1)(A)(i) and (ii) (as amended); 38 C.F.R. 
§ 21.7042(a)(5).  

The evidence does not satisfy the aforementioned criteria.  
The evidence clearly indicates that the veteran was honorably 
discharged after she submitted a request for early discharge 
prior to her reserve obligation termination date, and with 
less than 30 months of continuous active duty under that 
period of obligated service in excess of three years.  In 
light of the foregoing, the veteran is not eligible for 
Chapter 30 benefits under 38 U.S.C.A. § 3011(a)(1)(A)(ii), as 
she was not discharged for any of the previously noted 
reasons.

Second, the veteran may establish eligibility by showing 
that, as of December 31, 1989, she was eligible for Chapter 
34 educational benefits and she served on active duty at any 
time between October 19, 1984 to July 1, 1985 and met other 
specified criteria.  38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. 
§§ 21.7040(b), 21.7044(a).  The Board notes that the veteran, 
who was born in September 1977, per her DD Form 214, was less 
than 10 years old between October 19, 1984 and July 1, 1985.  
The veteran does not meet the requisite eligibility criteria 
under these provisions.  As of December 31, 1989, the veteran 
was not eligible for Chapter 34 benefits and she did not 
serve on active duty in the 1980s.

Third, the veteran may establish eligibility by showing, in 
part, that she was involuntary separated after February 2, 
1991, or was separated pursuant to voluntary separation 
incentives under section 1174a and 1175 of title 10.  38 
U.S.C.A. §§ 3018A, 3018B; 38 C.F.R. § 21.7045.  In this case, 
the veteran was discharged after February 2, 1991, but not 
involuntarily; thus, she is not eligible for Chapter 30 
benefits under 38 U.S.C.A. § 3018A.  She also is not eligible 
for Chapter 30 benefits under 38 U.S.C.A. § 3018B because 
there is no evidence that she was discharged pursuant to 
voluntary separation incentives.

Fourth, the veteran may establish eligibility by showing that 
she first became a member of the Armed Forces after June 30, 
1985, served, an obligated period of active duty of at least 
two years of continuous active duty in the Armed Forces, was 
discharged honorably from this period of service, and 
beginning within one year after completion of this service, 
served at least four years of continuous duty in the Selected 
Reserve.  38 U.S.C.A. § 3012(a)(1)(A); 38 C.F.R. § 
21.7044(b).  As previously noted, the veteran first became a 
member of the Armed Forces after June 30, 1985, but did not 
serve/complete an initial obligated period of active duty or 
30 months of such obligated period in excess of three years.  
Further, the evidence does not establish that the veteran, 
who was discharged from service less than two years ago, has 
served four years of continuous duty in the Selected 
Reserves.

The Board notes that the veteran does not contend that she 
meets the criteria for Chapter 30 benefits.  Her argument is 
that she was told by VA personnel prior to discharge that she 
would be eligible for Chapter 30 benefits based on her 
current length of service.  She maintains that she would not 
have sought discharge from service if she had known that she 
would not be eligible without further service.  The veteran 
asserts that since she relied on the information provided by 
VA personnel she must now be granted eligibility for the 
Chapter 30 benefits.  However, there is no provision for the 
extension of such benefits due to misinformation from VA 
personnel.  Erroneous advice given by a government employee 
cannot be used to estop the government from denying benefits.  
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (citing OPM v. 
Richmond, 496 U.S. 414, 110 S. Ct. 2465, 110 L. Ed.2d 387 
(1990); see also Harvey v. Brown, 6 Vet. App. 416, 424 (1994) 
(holding that a veteran was not entitled to education 
benefits based on his assertion that misleading or erroneous 
information was provided regarding education benefits).  The 
legal criteria governing service eligibility requirements for 
Chapter 30 educational assistance are clear and specific, and 
the Board is bound by them.  Based on the veteran's failure 
to meet the above criteria, the Board finds that the veteran 
has failed to establish that she is eligible for educational 
assistance under Chapter 30.  As the law in this case is 
dispositive, the claim must be denied based on a lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The Board further notes that the statement of the case 
provided to the veteran in September 2000 did not reflect the 
amendment to 38 U.S.C.A. § 3011 by the Veterans Benefits and 
Health Care Improvement Act of 2000, Pub. L. No. 106-419, 114 
Stat. 1822 (2000).  However, as the law is dispositive in 
this case, and the outcome of the case is the same, no 
benefit would be served by Remanding the case to the RO for 
issuance of a statement of the case reflecting the amended 
law.  A remand is inappropriate where there is no possibility 
of any benefit flowing to the veteran.  Soyini v. Derwinski, 
1 Vet. App. 540 (1991).


ORDER

Basic eligibility for educational assistance under Chapter 
30, Title 38, United States Code, is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals


 

